UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No.    95-30734



                  FALCON DRILLING COMPANY, INC.

                                                  Plaintiff-Appellee

                                VERSUS

                        BILLY RAY BREELAND

                                              Defendant-Appellant


                 ______________________________

                          No.    95-30754



              FALCON DRILLING COMPANY, INCORPORATED

                                              Plaintiff-Appellant

                                VERSUS

                        BILLY RAY BREELAND

                                                  Defendant-Appellee


          Appeals from the United States District Court
              for the Western District of Louisiana
                           (94-CV-1992)

                         (April 26, 1996)

Before DUHÉ, BARKSDALE, and DeMOSS, Circuit Judges.

DUHÉ, Circuit Judge:1



     1
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
      Both parties appeal after the dismissal of a declaratory

judgment action concerning maintenance and cure obligations filed

by Falcon Drilling Company pursuant to federal admiralty and

maritime jurisdiction.       Before dismissing the case, the district

court sanctioned Defendant, Billy Ray Breeland, for violating an

injunction.    Falcon appeals the dismissal; Breeland appeals the

sanction order.     We affirm the dismissal and dismiss Breeland’s

appeal as moot.

      Breeland, a seaman employed by Falcon, complains of a neck

injury allegedly resulting from an accident aboard the ACHILLES, a

Falcon vessel.      Falcon filed this declaratory judgment action

seeking determination of its general maritime law maintenance and

cure obligations after a dispute arose regarding the necessity of

surgery.   The district court enjoined Breeland from having the

surgery until Falcon was able to obtain an independent medical

examination.      Breeland underwent surgery in violation of the

injunction.

      Breeland then sued in state court seeking Jones Act remedies

and   maintenance   and    cure   benefits   and   moved   to   dismiss   the

declaratory judgment action promising to hold Falcon harmless for

the cost of surgery.      Falcon moved for an order finding Breeland in

contempt of court and for sanctions.

      The court sanctioned Breeland ordering that the surgeon’s

opinions and findings during or after surgery were inadmissible and

that Breeland could not recover from Falcon the cost of surgery or


                                     2
for aggravation of his condition caused by the surgery. Three days

later, the district court granted Breeland’s motion and dismissed

the declaratory judgment action for the following reasons:

      1)    There is currently pending in state court, a civil
            suit involving the same parties, on the same issues
            as the federal action.

      2)    The parties have available a forum to receive full
            and adequate relief, and may litigate all issues in
            the state forum.

      3)    The suit for declaratory judgment, filed prior to
            the state court suit, can and will deprive the
            plaintiff of his choice of forum in his Jones Act
            suit, or result in piecemeal litigation of the same
            issues.

      4)    This court finds that to entertain this declaratory
            judgment complaint would deprive the plaintiff of
            his right to a trial by jury on the issue of
            maintenance and cure, by severing it from his Jones
            Act claim.

     A district court may not dismiss a declaratory judgment action

on   whim   or   personal   disinclination   or   without   providing   an

explanation for the dismissal.      Rowan Companies, Inc. v. Griffin,

876 F.2d 26 (5th Cir. 1989).     Otherwise, in this Circuit, district

courts have broad discretion to retain or dismiss            declaratory

judgment actions.     Mission Ins. Co. v. Puritan Fashions Corp., 706
F.2d 599 (5th Cir. 1983); Torch, Inc. v. LeBlanc, 947 F.2d 193

(1991).     In making its determination, the district court may

consider a variety of factors including, but not limited to, the

existence of a pending state court proceeding in which the matters

in controversy may be fully litigated, whether the declaratory

complaint was filed in anticipation of another suit and is being

used for the purpose of forum shopping, possible inequities in


                                    3
permitting the plaintiff to gain precedence in time and forum, or

because of inconvenience to the parties or the witnesses.        Rowan,
876 F.2d at 29.

     Falcon argues that consideration of the Rowan factors weighs

against dismissal.   Even if we agreed with Falcon, we cannot say

that the district court abused its broad discretion in dismissing

the case in light of the articulated reasons.

     Falcon also argues that the declaratory judgment should not

have been dismissed because Breeland acted in bad faith when he

violated the injunction citing Belle Pass Towing Corp. v. Cheramie,

763 F. Supp. 1348 (E.D. La. 1991).        The court could have, in the

exercise of its discretion, denied the motion to dismiss because of

the violation of the injunction.       Bad faith is a factor that can be

considered and could justify a refusal to dismiss.        The court did

not abuse its discretion, however, by dismissing the case despite

the violation.

     Having successfully defended the district court’s dismissal of

the declaratory judgment action, Breeland’s appeal of the sanction

order is moot.

     Judgment of dismissal is AFFIRMED.           Breeland’s appeal is

DISMISSED as moot.




                                   4